Citation Nr: 0923837	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  96-00 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as a symptom of an undiagnosed illness.

2.  Entitlement to service connection for heart abnormalities 
and chest pain, to include as symptoms of an undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran was a Member of he Army Reserve from May 1971 to 
March 1994.  He had active duty from September 1990 to May 
1991, including service in Southwest Asia from November 1990 
to May 1991.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1995 rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Nashville, Tennessee.  The 
St. Petersburg, Florida, RO subsequently assumed 
jurisdiction.  

The Veteran appeared at a hearing at the RO before a local 
hearing officer in April 1995.  A transcript of the hearing 
is of record.

This matter was previously before the Board in January 1999, 
October 2003, June 2005, and January 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.  


REMAND

A review of the claims folder reveals that subsequent to the 
last comprehensive VA examination afforded the Veteran, 
numerous treatment records pertinent to the Veteran's claim 
were associated with the claims folder.  These treatment 
records include a period of hospitalization in November 1990 
for chest pain, including high blood pressure/hypertension.  
Diagnoses, in addition to hypertension, included possible 
angina and atypical chest pain.  

The above records were associated with the claims folder only 
after numerous attempts to obtain them.  There have also been 
various opinions rendered as to whether the Veteran currently 
has hypertension or other heart related disorders related to 
his period of active service.  Moreover, none of the previous 
opinions rendered had the service treatment records 
associated with the claims folder in January 2007 available 
for review.  The Board notes that any adjudication must be 
determined based upon independent medical judgment, rather 
than the superimposed judgment of the adjudicator, and in 
this case, there is inadequate medical opinion in the file to 
answer many of the pertinent questions pursuant to Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Where the Board 
makes a decision based on an examination report that does not 
contain sufficient detail, remand is required "for compliance 
with the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 
(1993).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
cardiology examination to determine the 
nature and etiology of any heart 
problems, to include hypertension.  All 
indicated tests and studies should be 
performed and all findings must be 
reported in detail.  The claims folder 
made be made available to the examiner 
for review in conjunction with the 
examination and must be reviewed prior to 
rendering any opinions, with said review 
being noted.  As it relates any 
complaints of heart problems, other than 
hypertension, to include heart 
abnormalities and chest pain, the 
examiner is requested to state whether it 
is at least as likely as not that the 
Veteran has objective indications of the 
claimed symptoms and, if so, whether the 
symptoms are attributable to a "known" 
clinical diagnosis.  The examiner should 
then state whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's 
symptoms/identified disabilities are 
attributable to his service, including 
Gulf service.

As it relates to hypertension, the 
examiner is requested to render the 
following opinions:

(a) Does the Veteran currently have 
hypertension?  If so, what is the 
etiology of this disorder and is it at 
least as likely as not ( 50 percent or 
more) related to service?

(b) Did the Veteran have any hypertension 
at the time of his entrance into service, 
and if so, what was the nature of this 
disability?

(c) If the Veteran entered service with 
hypertension, did this disorder increase 
in severity during service and if so, did 
the increase in severity represent simply 
a temporary or intermittent flare-up of 
the pre-service condition without 
worsening of the underlying condition or 
did the increase in severity represent a 
worsening of the underlying condition 
beyond the natural progress of the 
disorder?

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If any of the claims remain 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

